DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species 1 (claims 1-4, 17 and 20) in the reply filed on 9/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 12, 16-17, 19-20 are considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation, “a substrate”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because the Examiner does not know if this substrate is indeed the substrate recited in claim 1 or else.
For continuing examination, the Examiner considers the limitation, “a substrate”, is indeed the substrate recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 12, 16 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2010/0006327 (hereafter Yu).
Regarding claim 1, Yu, as shown in figures 1-4, discloses an apparatus comprising: 
a substrate (21/121/221); 
first conductive areas (arbitrarily select an area on the three-dimensional pattern 22 of fig. 1 for illustrational purpose) formed at the substrate by selective creation of metallization at the substrate using selective direct structuring of a material (laser activable material; see par.18-22) configured for selective direct structuring; and 
second conductive areas (arbitrarily select any other area on the three-dimensional pattern 22 of fig. 1 for illustrational purpose; area 24 for example) formed by metallization over portions of the material and in contact with at least parts of the first conductive areas.
	Regarding claim 2, Yu discloses the apparatus of claim 1, wherein the material configured for selective direct structuring comprises material (see pars.18-22) configured to respond to irradiation (laser) provided during selective direct structuring to convert to an irradiated state in which the material functions, where the material has been irradiated, as a substrate for metallization.
	Regarding claim 3, Yu discloses an apparatus as claimed in claim 2, comprising: a first upper surface portion of the material being selectively irradiated, wherein the selected irradiation converts the first upper surface portion of the material from a first state to a second state in which the material is a substrate for metallization, and wherein the first upper surface portion of the first layer of material in the second state is selectively metallized.
	Regarding claim 4, Yu discloses the apparatus of claim 3, the material is converted from the first state to the second state by ablation (laser direct structuring).
Regarding claim 12, Yu discloses the apparatus of claim 1, wherein the first conductive areas are formed by selective creation of metallization over portions of the material, and wherein the second conductive areas formed over the substrate are substantially directly in contact with at least parts of the first conductive areas.
Regarding claim 16, Yu discloses the apparatus of claim 1, however Yu wherein the apparatus inherently can comprise a housing for an electronic device (a cellphone for example; see par. 15).
Regarding claim 20, Yu discloses the apparatus of claim 1, further comprising: 
a supporting substrate (considering circuit board 10); 
a dielectric (of the molded plastic body 21/121/221) configured to respond to irradiation to convert to an irradiated state in which the dielectric functions, where the dielectric has been irradiated, as the substrate for metallization; first conductive traces formed over portions of the dielectric that have been subject to laser direct structuring; and patterned second conductive areas formed over the substrate and directly in contact with at least parts of the first conductive traces (as discussed in claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu.
	Regarding claim 17, Yu discloses the apparatus of claim 1, wherein a first layer of the material is deposited on the substrate, wherein the first layer of material is configured for selective direct structuring.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first layer of the material is deposited on the substrate (a film of the material on the molded body instead of the entire body is made of the material), wherein the first layer of material is configured for selective direct structuring, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 19, Yu discloses the apparatus of claim 1, wherein the substrate is a three-dimensional injection-molded plastic substrate, inherently can be configured as a cover for a hand-portable electronic device (cellular phone; par.15).
	Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the substrate is a three-dimensional injection-molded plastic substrate, configured as a cover for a hand-portable electronic device in order to apply the apparatus in cellular phone technology.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847